EXHIBIT 10.26


EXECUTION VERSION





TERM LOAN AGREEMENT


by and among


TRUEBLUE, INC.


as Borrower,




THE LENDERS THAT ARE SIGNATORIES HERETO


as the Lenders,


and


SYNOVUS BANK


as the Administrative Agent










Dated as of February 4, 2013









5247034v8

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page


1
DEFINITIONS AND CONSTRUCTION
1


 
 
 
 
 
1.1
Definitions
1


 
1.2
Accounting Terms
1


 
1.3
Code
1


 
1.4
Construction
1


 
1.5
Schedules and Exhibits
2


 
 
 
 
2
LOAN AND TERMS OF PAYMENT
2


 
 
 
 
 
2.1
Term Loan Commitments
2


 
2.2
Interest
2


 
2.3
Termination of Commitments
2


 
2.4
Repayment of Loans
3


 
2.5
Payment of Interest on Loans
3


 
2.6
Inability to Determine Interest Rates
3


 
2.7
Evidence of Indebtedness
4


 
2.8
Illegality
4


 
2.9
Computation
5


 
2.10
Intent to Limit Charges to Maximum Lawful Rate
5


 
2.11
Crediting Payments
5


 
2.12
Maintenance of Loan Account; Statements of Obligations
5


 
2.13
RESERVED
5


 
2.14
RESERVED
6


 
 
 
 
3
CONDITIONS; TERM OF AGREEMENT
6


 
 
 
 
 
3.1
Conditions Precedent to the Initial Extension of Credit
6


 
3.2
Maturity
6


 
3.3
Effect of Maturity
6


 
 
 
 
4
REPRESENTATIONS AND WARRANTIES
6


 
 
 
 
 
4.1
Due Organization and Qualification; Subsidiaries
7


 
4.2
Due Authorization; No Conflict
7


 
4.3
Governmental Consents
8


 
4.4
Binding Obligations
8


 
4.5
Title to Assets; No Encumbrances
8


 
4.6
Litigation
8


 
4.7
Compliance with Laws
9


 
4.8
No Material Adverse Change
9


 
4.9
Fraudulent Transfer
9




- i -
5247034v8

--------------------------------------------------------------------------------




 
4.10
Complete Disclosure
9


 
4.11
Patriot Act
10


 
4.12
OFAC
10


 
 
 
 
5
AFFIRMATIVE COVENANTS
10


 
 
 
 
 
5.1
Financial Statements, Reports, Certificates
10


 
5.2
Events Relating to Other Credit Facility
10


 
5.3
Inspection
11


 
5.4
Existence
11


 
5.5
Taxes
11


 
5.6
Formation of Subsidiaries
11


 
 
 
 
6
NEGATIVE COVENANTS
11


 
 
 
 
 
6.1
Indebtedness
12


 
6.2
Liens
12


 
6.3
Restrictions on Fundamental Changes
12


 
6.4
Disposal of Assets
12


 
6.5
Change of Control
12


 
6.6
Imposition of Restrictions on Payment
12


 
6.7
Use of Proceeds
13


 
 
 
 
7
[RESERVED]
13


 
 
 
 
8
EVENTS OF DEFAULT
13


 
 
 
 
9
RIGHTS AND REMEDIES
14


 
 
 
 
 
9.1
Rights and Remedies
14


 
9.2
Remedies Cumulative
15


 
 
 
 
10
WAIVERS; INDEMNIFICATION
15


 
 
 
 
 
10.1
Demand; Protest; etc.
15


 
10.2
Indemnification
15


 
 
 
 
11
NOTICES
16


 
 
 
 
12
CHOICE OF LAW; VENUE; JURY TRIAL WAIVER
17


 
 
 
 
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
18


 
 
 
 
 
13.1
Assignments and Participations
18


 
13.2
Successors
21


 
 
 
 


- ii -
5247034v8

--------------------------------------------------------------------------------




14
AMENDMENTS; WAIVERS
21


 
 
 
 
 
14.1
Amendments and Waivers
21


 
14.2
Replacement of Certain Lenders
22


 
14.3
No Waivers; Cumulative Remedies
22


 
 
 
 
15
AGENT; THE LENDER GROUP
23


 
 
 
 
 
15.1
Appointment and Authorization of Agent
23


 
15.2
Delegation of Duties
23


 
15.3
Liability of Agent
24


 
15.4
Reliance by Agent
24


 
15.5
Notice of Default or Event of Default
24


 
15.6
Credit Decisions
25


 
15.7
Costs and Expenses; Indemnification
25


 
15.8
Agent in Individual Capacity
26


 
15.9
Successor Agent
26


 
15.10
Lender in Individual Capacity
27


 
15.11
Restrictions on Actions by Lenders; Sharing of Payments
27


 
15.12
Payments by Agent to the Lenders
28


 
15.13
Concerning the Related Loan Documents
28


 
15.14
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
28


 
15.15
Several Obligations; No Liability
29


 
 
 
 
16
WITHHOLDING TAXES
29


 
 
 
 
17
GENERAL PROVISIONS
32


 
 
 
 
 
17.1
Effectiveness
32


 
17.2
Section Headings
32


 
17.3
Interpretation
32


 
17.4
Severability of Provisions
33


 
17.5
Debtor-Creditor Relationship
33


 
17.6
Counterparts; Electronic Execution
33


 
17.7
Revival and Reinstatement of Obligations
33


 
17.8
Confidentiality
33


 
17.9
Lender Group Expenses
34


 
17.10
USA PATRIOT Act
34


 
17.11
Integration
35


 
17.12
Subordination
35






- iii -
5247034v8

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT


THIS TERM LOAN AGREEMENT (this “Agreement”), is entered into as of February 4,
2013, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), SYNOVUS BANK, as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
and TRUEBLUE, INC., a Washington corporation (“Borrower”).


The parties agree as follows:


1.
DEFINITIONS AND CONSTRUCTION.



1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.


1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein, Indebtedness of the Borrower and its Subsidiaries
will be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.


1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.


1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other

- 1 -
5247034v8

--------------------------------------------------------------------------------




Loan Document refer to this Agreement or such other Loan Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash of all
Obligations other than unasserted contingent indemnification Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.


1.5    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.


2.
LOAN AND TERMS OF PAYMENT.



2.1    Term Loan Commitments    . Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each, a “Term Loan”) to the
Borrower on the Closing Date in a principal amount equal to the Term Loan
Commitment of such Lender set forth on Schedule C-1 as of the Closing Date;
provided, that if for any reason the full amount of such Lender’s Term Loan
Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
at such time shall automatically be cancelled. The Term Loans shall be LIBOR
Rate Loans, except as is otherwise set forth in this Agreement. The execution
and delivery of this Agreement by the Borrower and the satisfaction of all
conditions precedent pursuant to Section 3.1 shall be deemed to constitute the
Borrower’s request to borrow the Term Loans on the Closing Date, provided, that
the Agent may, in its sole discretion, condition any request by Borrower to
borrow the Term Loans upon the Borrower giving the Agent written notice (or
telephonic notice promptly confirmed in writing) of each Term Loan Borrowing
substantially in the form of Exhibit 2.5 (a “Notice of Term Loan Borrowing”)
prior to 11:00 a.m. on the requested date of the Term Loan Borrowing. The Notice
of Term Loan Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing and (ii) the date of such Borrowing (which
shall be a Business Day).


2.2    Interest    . Except as is otherwise set forth in this Agreement, each
Borrowing shall consist of LIBOR Rate Loans.


2.3    Termination of Commitments    . The Term Loan Commitments shall terminate
on the Closing Date upon the making of the Term Loans pursuant to Section 2.1.



- 2 -
5247034v8

--------------------------------------------------------------------------------




2.4    Repayment of Loans    . The Borrower unconditionally promises to pay to
the Agent for the account of each Lender the then unpaid principal amount of the
Term Loan of such Lender in monthly installments in the amount of [$188,888.89]
on the first Business Day of each month, commencing March 1, 2013 through the
Maturity Date, and through any applicable Extended Maturity Date, and provided,
that, to the extent not previously paid, the aggregate unpaid principal balance
of the Term Loans shall be due and payable on the Maturity Date, or, if extended
pursuant to the terms of Section 3.2 hereof, on the applicable Extended Maturity
Date.


2.5    Payment of Interest on Loans    .


(a)    The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time and on each LIBOR Rate Loan at the LIBOR Index Rate
in effect from time to time for the applicable Interest Period in effect for
such Term Loan, plus, in each case, the Applicable Margin in effect from time to
time.
(b)    [Intentionally Omitted]
(c)    Notwithstanding clause (a) above, while an Event of Default exists, at
the option of the Required Lenders, and after acceleration, the Borrower shall
pay interest (“Default Interest”) with respect to (i) all LIBOR Rate Loans at
the LIBOR Index Rate plus the Applicable Margin, plus an additional 2% per annum
and (ii) all Base Rate Loans and all other Obligations hereunder (other than
LIBOR Rate Loans), at the Base Rate, plus the Applicable Margin, plus an
additional 2% per annum.
(d)    Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
monthly in arrears on the first Business Day of each month and on the Maturity
Date, and through any applicable Extended Maturity Date, as the case may be.
Interest on all outstanding LIBOR Rate Loans shall be payable monthly in arrears
on the first Business Day of each month and on the Maturity Date, and through
any applicable Extended Maturity Date, as the case may be. Interest on any Term
Loan which is converted into a Term Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
The Agent shall determine each interest rate applicable to the Term Loans
hereunder and shall promptly notify the Borrower and the Lenders of such rate in
writing (or by telephone, promptly confirmed in writing). Any such determination
shall be conclusive and binding for all purposes, absent manifest error.
2.6    Inability to Determine Interest Rates    . If prior to the commencement
of any Interest Period for any LIBOR Index Rate Borrowing,


(i)    the Agent shall have determined (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant

- 3 -
5247034v8

--------------------------------------------------------------------------------




interbank market, adequate means do not exist for ascertaining LIBOR Index Rate
for such Interest Period, or
(ii)    the Required Lenders shall have determined, reasonably and in good faith
in accordance with customary business practices for comparable transactions,
that either the LIBOR Index Rate does not adequately and fairly reflect the cost
to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) LIBOR Rate Loans for such
Interest Period, and the Agent shall have received notice thereof from the
Required Lenders;
the Agent shall give written notice (or telephonic notice, promptly confirmed in
writing) to the Borrower and to the Lenders as soon as practicable thereafter.
Until the Agent shall notify the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) the obligations of the Lenders
to make LIBOR Rate Loans or to continue outstanding Term Loans as LIBOR Rate
Loans shall be suspended and (ii) all such affected Term Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Term Loans in
accordance with this Agreement.


2.7    Evidence of Indebtedness    .
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Term Loan made by such Lender, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Agent shall maintain appropriate records in which
shall be recorded (i) the amount of each Term Loan made hereunder by each
Lender, (ii) the date and amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder in respect
of such Term Loans and (iii) to the extent known by the Agent, both the date and
amount of any sum received by any Lender from the Borrower in respect of the
Term Loans.


(b)    The Term Loans made by each Lender shall be evidenced by Term Loan Notes
(one for each Lender) in principal face amount equal to each such Lender’s Term
Loan(s). The Term Loan Notes evidencing Term Loans made on the Closing Date
shall be dated as of the Closing Date and shall bear interest at the rates per
annum and be payable as to principal and interest in accordance with the terms
of this Agreement. Each outstanding Term Loan shall be due and payable as set
forth in Sections 2.4 and 2.5 hereof unless the maturity of the Term Loans is
accelerated as provided herein.


2.8    Illegality    . If any Change in Law shall make it unlawful or impossible
for any Lender to make, maintain or fund any LIBOR Rate Loan and such Lender
shall so notify the Agent, the Agent shall promptly give notice thereof to the
Borrower and the other Lenders, whereupon until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make LIBOR Rate Loans, or to continue
outstanding Term Loans as LIBOR Rate Loans, shall be suspended.



- 4 -
5247034v8

--------------------------------------------------------------------------------




2.9    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.


2.10    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.


2.11    Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 3:00 p.m. (Georgia time). If any
payment item is received into Agent’s Account on a non-Business Day or after
3:00 p.m. (Georgia time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.


2.12    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
(x) with respect to any error or errors in an amount less than $10,000, within
30 days after receipt thereof by Borrower, Borrower shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements, and (y) with respect to all other error or errors, within 60 days
after receipt thereof by Borrower, Borrower shall deliver to Agent written
obligation thereto describing the error or errors contained in such statements.


2.13    [RESERVED]

- 5 -
5247034v8

--------------------------------------------------------------------------------






2.14    [RESERVED]




3.
CONDITIONS; TERM OF AGREEMENT.



3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
extension of credit by a Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent). If each of the conditions precedent set
forth on Schedule 3.1 is not satisfied by February 4, 2013, the Loan Documents
as well as the obligations of each Lender to provide any financial
accommodations under the Loan Documents shall immediately terminate.


3.2    Maturity. This Agreement shall continue in full force and effect for a
term ending on February 4, 2018 (the “Maturity Date”); provided, however, that
if the term hereof is extended pursuant to the terms of this Section 3.2, the
term of this Agreement shall continue to the applicable Extended Maturity Date
(as defined below), and all references to “Maturity Date” set forth herein or in
any other Loan Document shall be deemed to refer to the Extended Maturity Date,
as applicable. Notwithstanding anything to the contrary contained herein, the
Borrower may, by written notice to the Agent (who shall promptly notify the
Lenders), extend the Maturity Date, or the Extended Maturity Date, as
applicable, for one year from the Maturity Date, or the Extended Maturity Date,
then in effect hereunder (after giving effect to any such extension, each, an
“Extended Maturity Date”); provided, that (i) the Borrower may make no more than
five (5) such requests during the term of this Agreement, (ii) each such request
must be delivered within the 60 day period prior to the Maturity Date or the
Extended Maturity Date in effect, as the case may be, (iii) no Event of Default
has occurred and is continuing, and (iv) in no event shall the Maturity Date or
any Extended Maturity Date be extended beyond February 4, 2023. The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to accelerate payment of the Obligations under this
Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default.


3.3    Effect of Maturity. On the Maturity Date, or any applicable Extended
Maturity Date, all Obligations immediately shall become due and payable without
notice or demand. No termination of the obligations of the Lender Group shall
relieve or discharge any Loan Party of its duties, Obligations, or covenants
hereunder or under any other Loan Document.


4.
REPRESENTATIONS AND WARRANTIES.



In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text

- 6 -
5247034v8

--------------------------------------------------------------------------------




thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:


4.1    Due Organization and Qualification; Subsidiaries.


(a)    Each Loan Party (i) is duly organized and existing and in good standing
(or the local equivalent) under the laws of the jurisdiction of its
organization, (ii) qualified to do business in any state where the failure to be
so qualified reasonably could be expected to result in a Material Adverse
Change, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents and the MDT Acquisition Documents to
which it is a party and to carry out the transactions contemplated thereby.


(b)    Set forth on Schedule 4.1(b) is a complete and accurate description of
the authorized capital Stock of Borrower, by class, and a description of the
number of shares of each such class that are issued and outstanding. Other than
as described on Schedule 4.l(b), as of the Closing Date, there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.


(c)    Set forth on Schedule 4.l(c) is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Borrower. All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.


(d)    Except as set forth on Schedule 4.l(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.


4.2    Due Authorization; No Conflict.


(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents and the MDT Acquisition Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.


(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents and the MDT Acquisition Documents to which it
is a party do not and will not (i) (A) except for Excluded Liabilities, violate
any material provision of federal,

- 7 -
5247034v8

--------------------------------------------------------------------------------




state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries (other than
an Excluded Subsidiary) or (B) the Governing Documents of any Loan Party or its
Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of any
Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interest holders or any approval or consent of any Person under any
Material Contract (excluding any MDT Acquired Assets) of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts (excluding any MDT
Acquired Assets), for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.


4.3    Governmental Consents. The execution, delivery and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the credit facility as contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect.


4.4    Binding Obligations. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.


4.5    Title to Assets; No Encumbrances. Except for the MDT Acquired Assets,
each of the Loan Parties and its Subsidiaries has (i) good, sufficient and legal
title to (in the case of fee interests in Real Property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (iii) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets (excluding, for the avoidance of doubt, the
MDT Acquired Assets) of the Loan Parties and their Subsidiaries (other than
Excluded Subsidiaries) are free and clear of Liens except for Permitted Liens.


4.6    Litigation.


(a)    Except for the Excluded Liabilities and as set forth on Schedule 4.6(a),
there are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.



- 8 -
5247034v8

--------------------------------------------------------------------------------




(b)    Excluding actions relating to garnishment, unemployment claims, claims in
“small claims” court, workers compensation claims and claims for which the
expected recovery after deducting any insurance coverage is less than
$1,000,000, but specifically including any claims that Borrower would be
required to or would likely elect to disclose in any filing with the SEC,
Schedule 4.6(b) sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the best knowledge of Borrower, threatened in writing against a
Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii)  the status, as of the Closing Date,
with respect to such actions, suits, or proceedings and (iv) whether any
liability of the Loan Parties’ and their Subsidiaries in connection with such
actions, suits, or proceedings is covered by insurance.


4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change other than those
that relate to the MDT Acquired Assets and the MDT Acquisition, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.


4.8    No Material Adverse Change. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year‑end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since December
31, 2011, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries, other than those disclosed in filings
made with the SEC prior to the Closing Date.


4.9    Fraudulent Transfer.


(a)    Each Loan Party is, and after giving effect to the funding of the Term
Loan and the consummation of the MDT Acquisition, will be, Solvent.


(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party
or the Seller Parties.


4.10    Complete Disclosure. Other than information provided, directly or
indirectly, by MDT to Borrower in connection with the MDT Acquisition, all
factual information (taken as a whole) furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents)

- 9 -
5247034v8

--------------------------------------------------------------------------------




for purposes of or in connection with this Agreement, the other Loan Documents,
or any transaction contemplated herein or therein is true and accurate, in all
material respects, on the date as of which such information was dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided.


4.11    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


4.12    OFAC. No Loan Party or any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party or any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has more than 10% of its assets located in Sanctioned
Entities, or (c) derives more than 10% of its revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Term Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


5.
AFFIRMATIVE COVENANTS.



Borrower covenants and agrees that, until payment in full of the Obligations,
the Loan Parties shall and shall cause each of their Subsidiaries to comply with
each of the following:


5.1    Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, and other
items set forth on Schedule 5.1 at the times specified therein. In addition,
Borrower agrees that no Loan Party and no Subsidiary of a Loan Party (other than
Excluded Subsidiaries) will have a fiscal year different from that of Borrower.
In addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP. Documents
required to be delivered pursuant to items (a), (b), (c), (d), (f), (g) and (h)
of Schedule 5.1 (to the extent such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically, and shall be deemed to have been delivered on the date on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by Agent).


5.2    Events Relating to Other Credit Facility. Deliver to Agent, with copies
to each Lender, complete, executed copies of any and all amendments,
modifications, replacements,

- 10 -
5247034v8

--------------------------------------------------------------------------------




substitutions or refinancings of the Other Credit Facility, notices of default
under and/or notices of acceleration of the Indebtedness owed pursuant to the
Other Credit Facility, and any waivers or consents granted in relation to the
Other Credit Facility, in each case, within ten (10) days of the date on which
such amendment or modification is executed, such notice of default or
acceleration is received by Borrower, or such waiver is granted, as applicable.


5.3    Inspection. Permit Agent and each of its duly authorized representatives
or agents to discuss its affairs, finances, and accounts with, and to be advised
as to the same by its senior officers designated by Borrower at such reasonable
times and intervals as Agent and Borrower may agree. Borrower will provide any
audit or inspection reports received by Borrower under the Other Credit
Agreement to Agent promptly upon receipt.


5.4    Existence. Except as otherwise permitted under Section 6.3, at all times
maintain and preserve in full force and effect its existence (including being in
good standing or the local equivalent in its jurisdiction of organization) and
all rights and franchises, licenses, and permits material to its business.


5.5    Taxes. Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party, or any of their respective assets or in respect of any
of its income, businesses, or franchises to be paid in full, before delinquency
or before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest
or would not result in a Material Adverse Change. Borrower will and will cause
each of its Subsidiaries to make timely payment or deposit of all tax payments
and withholding taxes required of it and them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, except to the extent that the validity of such
assessment or tax shall be the subject of a Permitted Protest or would not
result in a Material Adverse Change.


5.6    Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Loan Party shall (a) within 10 days of such
formation or acquisition cause any such new Subsidiary to provide to Agent a
joinder to the Guaranty; provided that the Guaranty shall not be required to be
provided to Agent with respect to any Subsidiary of Borrower that is a CFC if
providing such documents is reasonably likely to result in adverse tax
consequences or the costs to the Loan Parties of providing such Guaranty are
unreasonably excessive (as reasonably determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the guarantee
afforded thereby, and (b) within 10 days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) provide to Agent
all other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.6 shall
be a Loan Document.


6.
NEGATIVE COVENANTS.




- 11 -
5247034v8

--------------------------------------------------------------------------------




Borrower covenants and agrees that, until payment in full of the Obligations,
the Loan Parties will not and will not permit any of their Subsidiaries to do
any of the following:


6.1    Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.


6.2    Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.


6.3    Restrictions on Fundamental Changes.


(c)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation or reorganization, except for (i) any merger between Loan
Parties, provided that Borrower must be the surviving entity of any such merger
to which it is a party, (ii) any merger between Loan Parties and Subsidiaries of
Borrower that are not Loan Parties so long as such Loan Party is the surviving
entity of any such merger, (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties, and (iv) in connection with any Permitted Investment;


(d)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i)  the liquidation or dissolution of Subsidiaries
(other than Excluded Subsidiaries), (ii) the liquidation or dissolution of any
Loan Party (other than Borrower) or any of its wholly-owned Subsidiaries so long
as all of the assets (including any interest in any Stock) of such liquidating
or dissolving Loan Party or Subsidiary are transferred to a Loan Party that is
not liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party so long as all of the assets of
such liquidating or dissolving Subsidiary are transferred to Borrower or a
Subsidiary of Borrower that is not liquidating or dissolving, or


(e)    With respect to a Loan Party and its Subsidiaries (other than Excluded
Subsidiaries), suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.


6.4    Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Borrower’s or its Subsidiaries assets.


6.5    Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.


6.6    Imposition of Restrictions on Payment. Borrower shall not, without the
prior written consent of all Lenders, agree to the imposition of any restriction
on Borrower or any other

- 12 -
5247034v8

--------------------------------------------------------------------------------




Loan Party’s ability to make payments in respect of this Agreement or the other
Loan Documents, in accordance with their respective terms.


6.7     Use of Proceeds. Use the proceeds of the Term Loans for any purpose
other than as a contribution or loan to the Purchaser (as defined in the MDT
Acquisition Agreement) for use in effecting the consummation of the MDT
Acquisition.


7.
[RESERVED].



8.
EVENTS OF DEFAULT.



Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:


8.1    If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations;


8.2    If Borrower or any of its Subsidiaries;


(c)    fails to perform or observe any covenant or other agreement applicable to
such Person contained in any of (i) Sections 5.l, 5.3 (solely if such Person
refuses to discuss such Person’s affairs, finances, and accounts with officers
and employees of such Person or to provide any audit or inspection reports
received by such Person under the Other Credit Facility), 5.4 (solely if such
Person is not in good standing in its jurisdiction of organization), or 5.6, or
(ii) Sections 6.1 through 6.7 of this Agreement; or


(d)    fails to perform or observe any covenant or other agreement applicable to
such Person contained in this Agreement, or in any of the other Loan Documents,
in each case, other than any such covenant or agreement that is the subject of
another provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of such Person or (ii) the date on which written notice thereof
is given to Borrower by Agent;


8.3    If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries (other than Excluded Subsidiaries);


8.4    If an Insolvency Proceeding is commenced against a Loan Party and any of
the following events occur: (a) such Loan Party consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party, or (e) an order
for relief shall have been issued or entered therein;



- 13 -
5247034v8

--------------------------------------------------------------------------------




8.5    If any warranty, representation, statement, or Record made herein or in
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;


8.6    If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;


8.7    The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document;


8.8    If any amount owing under the Other Credit Facility shall be declared
due, payable and accelerated as a result of a default under the Other Credit
Agreement; or


8.9    If the Borrower fails to maintain in place an Other Credit Facility
containing substantially the same representations, warranties, covenants and
events of default as the Existing Credit Agreement for more than a ninety (90)
day period, unless this Agreement is amended to incorporate representations,
warranties, affirmative and negative covenants, and events of default not
originally included in this Agreement, but otherwise included in the Existing
Credit Facility; provided, however, that Agent agrees to negotiate in good faith
with Borrower the scope and inclusion of any such additional or modified
representations, warranties, affirmative and negative covenants, and events of
default in light of then-current market conditions for companies having similar
creditworthiness as Borrower at the time of such negotiation prior to declaring
an Event of Default pursuant to this Section 8.9.


9.
RIGHTS AND REMEDIES.



9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Borrower and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, declare the Obligations, whether evidenced by this Agreement or
by any of the other Loan Documents immediately due and payable, whereupon the
same shall become and be immediately due and payable, without presentment,
demand, protest, or further notice or other requirements of any kind, all of
which are hereby expressly waived by Borrower.


The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.3 or Section 8.4, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Obligations then outstanding, together with all accrued
and unpaid interest thereon and all fees and all other amounts

- 14 -
5247034v8

--------------------------------------------------------------------------------




due under this Agreement and the other Loan Documents, shall automatically and
immediately become due and payable, without presentment, demand, protest, or
notice of any kind, all of which are expressly waived by Borrower.


9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.


10.
WAIVERS; INDEMNIFICATION.



10.1    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.


10.2    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender‑Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought) (collectively, “Losses”),
at any time asserted against, imposed upon, or incurred by any of them (a) in
connection with or as a result of or related to the execution and delivery of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the enforcement of this Agreement and the
other Loan Documents or the transactions contemplated hereby or thereby (other
than disputes solely between the Lenders that do not relate to an action or
omission of a Loan Party) (provided that Borrower shall not be liable for costs
and expenses (including attorneys fees) of any Lender (other than Lender Group
Expenses of Synovus), (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of Borrower
or any of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrower shall
have no obligation to any Indemnified Person under this Section 10.2 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person

- 15 -
5247034v8

--------------------------------------------------------------------------------




makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrower was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO
EVENT SHALL BORROWER HAVE ANY OBLIGATION TO INDEMNIFY ANY INDEMNIFIED PERSON
WITH RESPECT TO EXCLUDED LIABILITIES. BORROWER, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, HEREBY ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING (I) ANY
LIMITATION OR EXCEPTION TO BORROWER’S INDEMNIFICATION OBLIGATIONS (WHETHER SUCH
LIMITATIONS OR EXCEPTIONS ARISE UNDER THIS SECTION 10.2 OR THE SYNOVUS INDEMNITY
AGREEMENT) OR (II) ANY INDEMNIFICATION OBLIGATION OWING TO BORROWER, ANY
PURCHASER INDEMNIFED PARTY (AS SUCH TERM IS DEFINED IN THE MDT ACQUISITION
AGREEMENT) OR ANY OTHER PERSON BY AGENT ARISING UNDER THE SYNOVUS INDEMNITY
AGREEMENT, NO SUCH LIMITATION, EXCEPTION OR INDEMNIFICATION OBLIGATION SHALL
HAVE THE AFFECT OF, OR SHALL BE CONSTRUED TO, REDUCE, IMPAIR, INVALIDATE,
OBVIATE, CREATE OR PERMIT A RIGHT OF SETOFF OR RECOUPMENT, OR OTHERWISE EFFECT
BORROWER’S AND EACH GUARANTOR’S OBLIGATIONS OWING TO AGENT OR ANY OTHER MEMBER
OF THE LENDER GROUP UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


11.
NOTICES.



Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:


If to Borrower:        TrueBlue
1015 A Street
Tacoma, Washington 98402
Attn: Todd N. Gilman, Associate General Counsel
Fax No. (253) 502-5792


with copies to:         K&L Gates

- 16 -
5247034v8

--------------------------------------------------------------------------------




222 SW Columbia St., Suite 1400
                    Portland, OR 97201
                    Attn: R. Gibson Masters, Esq.
Fax No.: (503) 553-6299


If to Agent:            Synovus Bank
5100 Lavista Road
Tucker, Georgia 30084
Attn: Terry Herron
Fax No.: (770) 270-9132


with copies to:            Arnall Golden Gregory LLP
171 17th Street NW, Suite 2100
Atlanta, Georgia 30363
Attn: Ronald A. Weiner, Esq.
Fax No. (404) 873-8193


Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).


12.
CHOICE OF LAW, VENUE; JURY TRIAL WAIVER.



(c)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA.


(d)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF FULTON, STATE OF GEORGIA. BORROWER AND EACH MEMBER OF

- 17 -
5247034v8

--------------------------------------------------------------------------------




THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b).


(e)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.



13.1    Assignments and Participations.


(a)    With the prior written consent of Borrower, which consent shall not be
required (1) if an Event of Default has occurred and is continuing, and (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender and with the prior written consent of
Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender,
any Lender may assign and delegate to one or more assignees (each an “Assignee”;
provided that no Loan Party or Affiliate of a Loan Party shall be permitted to
become an Assignee) all or any portion of the Obligations and the other rights
and obligations of such Lender hereunder and under the other Loan Documents, in
a minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Borrower and Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Borrower and Agent
an Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.l(b), and (iii) unless waived by
Agent, the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $3,500. Notwithstanding the foregoing,
nothing contained herein shall be construed to prohibit or otherwise limit the
acquisition of the assets or stock of Agent or any other Lender by any other
Person or the merger

- 18 -
5247034v8

--------------------------------------------------------------------------------




of the Agent or any other Lender with and/or into any other Person, as the case
may be, which in no event shall require the Borrower’s consent.


(b)    From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.2) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.8(a).


(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.


(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee as a party
hereto.


(e)    With the prior written consent of Borrower, which consent shall not be
required if an Event of Default has occurred and is continuing, any Lender may
at any time sell to

- 19 -
5247034v8

--------------------------------------------------------------------------------




one or more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations
and the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender, or (E) change the amount or due
dates of scheduled principal repayments or prepayments or premiums, and (v) all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collections of Borrower or its Subsidiaries, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. Notwithstanding the
foregoing, nothing contained herein shall be construed to prohibit or otherwise
limit the acquisition of the assets or stock of Agent or any other Lender by any
other Person or the merger of the Agent or any other Lender with and/or into any
other Person, as the case may be, which in no event shall require the Borrower’s
consent.


(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.8, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.


(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in

- 20 -
5247034v8

--------------------------------------------------------------------------------




this Agreement in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31
CPR §203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.


13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 and, except as expressly required pursuant to
Section 13.1, no consent or approval by Borrower is required in connection with
any such assignment.


14.
AMENDMENTS; WAIVERS.



14.1    Amendments and Waivers.


(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and Borrower, do any of the following:


(i)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,


(ii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.5(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii),


(iii)    amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,


(iv)    change the definition of “Required Lenders” or “Pro Rata Share”,


(v)    other than in connection with a merger, liquidation, dissolution, or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the

- 21 -
5247034v8

--------------------------------------------------------------------------------




assignment or transfer by Borrower or any Guarantor of any of its rights or
duties under this Agreement or the other Loan Documents, or


(vi)    amend Section 13.l(a) to permit a Loan Party, or an Affiliate of a Loan
Party to be permitted to become an Assignee.


(b)    No amendment, waiver, modification, or consent shall amend, modify, or
waive any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,


(c)    Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.


14.2    Replacement of Certain Lenders.


(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders and
if such action has received the consent, authorization, or agreement of the
Required Lenders but not all of the Lenders or (ii) any Lender makes a claim for
compensation under Section 16, then within 120 days thereafter Borrower or
Agent, upon at least 5 Business Days prior irrevocable notice, may permanently
replace any Lender (a “Holdout Lender”) that failed to give its consent,
authorization, or agreement or made a claim for compensation (a “Tax Lender”)
with one or more Replacement Lenders, and the Holdout Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Holdout Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than
15 Business Days after the date such notice is given.


(b)    Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, the Holdout
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 13.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations and the other rights and obligations of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to make the Holdout Lender’s Pro Rata Share of Term
Loans.


14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any

- 22 -
5247034v8

--------------------------------------------------------------------------------




Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.


15.
AGENT; THE LENDER GROUP.



15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Synovus Bank as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that Synovus Bank is merely the representative
of the Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations and related matters, (b) execute or file any and all
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, or otherwise related to any of same as provided
in the Loan Documents, and (d) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.


15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.



- 23 -
5247034v8

--------------------------------------------------------------------------------




15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.


15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.


15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated

- 24 -
5247034v8

--------------------------------------------------------------------------------




to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.


15.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.


15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, and costs of collection by outside collection agencies, whether or
not Borrower is obligated to reimburse Agent or Lenders for such expenses
pursuant to this Agreement or otherwise. Agent is authorized and directed to
deduct and retain sufficient amounts from the Collections of Borrower and its
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by Borrower or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent‑Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for

- 25 -
5247034v8

--------------------------------------------------------------------------------




the payment to any Agent‑Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Lender in
failing to make an extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s Pro
Rata Share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. Notwithstanding
anything herein to the contrary, Lenders shall be liable and indemnify
Agent‑Related Persons for only Indemnified Liabilities and other costs and
expenses that relate to or arise from an Agent-Related Person acting as or for
Agent (in its capacity as Agent). The undertaking in this Section shall survive
the payment of all Obligations hereunder and the resignation or replacement of
Agent.


15.8    Agent in Individual Capacity. Synovus Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Synovus Bank were not Agent hereunder, and, in each case, without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Synovus Bank or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Synovus Bank in its individual capacity.


15.9    Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrower, a successor Agent (from among the Lenders, if possible).
If Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be

- 26 -
5247034v8

--------------------------------------------------------------------------------




terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.


15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.


15.11    Restrictions on Actions by Lenders; Sharing of Payments.


(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or its Subsidiaries or any deposit accounts of Borrower or
its Subsidiaries now or hereafter maintained with such Lender.


(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, or any payments with respect to the
Obligations, except for any such proceeds or payments received by such Lender
from Agent pursuant to the terms of this Agreement, or (ii) payments from Agent
in excess of such Lender’s Pro Rata Share of all such distributions by Agent,
such Lender promptly shall (A) turn the same over to Agent, in kind, and with
such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.



- 27 -
5247034v8

--------------------------------------------------------------------------------




15.12    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.


15.13    Concerning the Related Loan Documents. Each member of the Lender Group
authorizes and directs Agent to enter into this Agreement and the other Loan
Documents. Each member of the Lender Group agrees that any action taken by Agent
in accordance with the terms of this Agreement or the other Loan Documents and
the exercise by Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.


15.14    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:


(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,


(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,


(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,


(d)    agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section  7.8, and


(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any

- 28 -
5247034v8

--------------------------------------------------------------------------------




such other Lender preparing a Report as the direct or indirect result of any
third party who obtains all or part of any Report through the indemnifying
Lender.


In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.


15.15    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective Term
Loan Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Term Loan
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Term Loan
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.


16.
WITHHOLDING TAXES.



(a)    All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall

- 29 -
5247034v8

--------------------------------------------------------------------------------




not be required to increase any such amounts if the increase in such amount
payable results from Agent’s or such Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrower.


(b)    Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.


(c)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:


(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC, or (III) a controlled foreign corporation related to Borrower within
the meaning of Section S64(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);


(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;


(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W -8ECI;


(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W‑8IMY (with proper attachments); or


(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.


Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a

- 30 -
5247034v8

--------------------------------------------------------------------------------




Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


(d)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.


(e)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or (d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or (d) if applicable. Borrower agrees that each Participant shall be entitled to
the benefits of this Section 16 with respect to its participation in any portion
of the Term Loan Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.


(f)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.


(g)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in

- 31 -
5247034v8

--------------------------------------------------------------------------------




circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section 16, together
with all costs and expenses (including attorneys fees and expenses). The
obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.


(h)    If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to the extent of
payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out‑of‑pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.


17.
GENERAL PROVISIONS.



17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.


17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.


17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.



- 32 -
5247034v8

--------------------------------------------------------------------------------




17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.


17.5    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.


17.6    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.


17.7    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.


17.8    Confidentiality.


(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group (“Lender Group Representatives”), (ii) to
Subsidiaries and Affiliates of any member of the Lender Group,

- 33 -
5247034v8

--------------------------------------------------------------------------------




provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.9, (iii) as may be
required by regulatory authorities so long as such authorities are informed of
the confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv) the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (v) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (vi) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, provided, that, (x) prior to
any disclosure under this clause (vi) the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such governmental
authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, participant, or pledgee shall have agreed in writing to receive such
information hereunder subject to the terms of this Section, and (ix) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; provided, that, prior to any disclosure to any Person (other than any
Loan Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior notice thereof.


(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.


17.9    Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.9 shall survive payment or satisfaction in full of
all other Obligations.


17.10    USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act.



- 34 -
5247034v8

--------------------------------------------------------------------------------




17.11    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.


17.12     Subordination. Borrower hereby agrees that all liabilities and
indebtedness of any other Loan Party to Borrower, regardless of the nature of
such liabilities and indebtedness, together with all interest, fees, charges,
expenses and attorney’s fees for which any other Loan Party is now or hereafter
becomes liable to pay to Borrower under any agreement, by law, or otherwise
(collectively, “Intercompany Debt”), are hereby subordinated in right of payment
to the prior payment in full in cash of the Obligations and, upon the occurrence
of an Event of Default and during the continuation thereof, Borrower shall not
make demand or accept any payment with respect to, or on account of, the
Intercompany Debt unless and until the Obligations are paid in full in cash.
Notwithstanding the foregoing, so long as no Event of Default then exists or
would result therefrom, Borrower may receive and accept payments from any other
Loan Party, if any, under the Intercompany Debt. If any payment, distribution or
security or the proceeds thereof is received by Borrower from any other Loan
Party on account of or with respect to the Intercompany Debt that is not
expressly permitted by the terms hereof, Borrower shall hold such payment in
trust for Agent and forthwith deliver same to Agent in the form received (except
for the addition of any endorsement or assignment necessary to effect a transfer
of all rights therein to Agent) for application to the Obligations or, at
Agent’s option, Borrower shall pay to Agent the amount thereof on demand, to be
so applied. Agent is irrevocably authorized to supply any required endorsement
or assignment which is not given upon demand of Agent or which may have been
omitted.




[Signature pages to follow.]





- 35 -
5247034v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BORROWER:


TRUEBLUE, INC.,
a Washington corporation




By:                     
Name: Derrek Gafford
Title: Executive Vice President
and Chief Financial Officer

S - 1
[Term Loan Agreement]

--------------------------------------------------------------------------------




AGENT AND LENDER:


SYNOVUS BANK,
as Agent and as a Lender




By:                     
Name:                 
Title:                     

S - 2
[Term Loan Agreement]